Name: Commission Regulation (EEC) No 3251/92 of 9 November 1992 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural structures and production;  trade policy
 Date Published: nan

 10. 11 . 92No L 324/18 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3251/92 of 9 November 1992 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds refunds on the basis of the combined nomenclature ; whereas the former nomenclature should be brought into line with the abovementioned amendment ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultymeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1235/89 (2), and in particular Article 9 (3) thereof, Whereas Commission Regulation (EEC) No 2505/92 of 14 July 1992 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) provides for a subheading for live fowls of the species Gallus domesticusweighing not more than 185 grams ; Whereas Commission Regulation (EEC) No 3846/87 (4), as last amended by Regulation (EEC) No 3064/92 (*), esta ­ blishes an agricultural product nomenclature for export HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 3846/87, CN code 0105 11 00 in sector 8 is hereby replaced by CN codes 0105 11 to 0105 11 99 as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 128, 11 . 5. 1989, p. 29. (3) OJ No L 267, 14. 9. 1992, p. 1 . 0 OJ No L 366, 24. 12. 1987, p. 1 . (Ã  OJ No L 308, 24. 10. 1992, p. 17. 10 . 11 . 92 Official Journal of the European Communities No L 324/19 ANNEX 8. Poultrymeat CN code Description Product code '0105 11   Fowls of the species Gallus domesticus :    Grandparent and parent female chicks : 0105 1111 Laying stocks 0105 11 11 000 01051119 Other 0105 11 19000    Other : 0105 11 91 Laying stocks 0105 11 91 000 0105 1 1 99 Other 0105 1 1 99 000'